Name: Commission Regulation (EEC) No 1581/89 of 6 June 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff
 Date Published: nan

 No L 156/8 Official Journal of the European Communities 8 . 6 . 89 COMMISSION REGULATION (EEC) No 1581/89 of 6 June 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 9 June 1 989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 June 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13 . 6. 1981 , p. 26. b) OJ No L 355, 17 . 12 . 1987, p . 19 . 8 . 6. 89 Official Journal of the European Communities No L 156/9 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 . 0701 90 59 New potatoes 24,45 1 063 197,71 50,76 172,28 4 354 18,98 36 833 57,19 16,27 1.20 0702 00 10 0702 00 90 Tomatoes 74,84 3 254 605,09 155,36 527,27 13 326 58,11 112 727 175,05 49,81 1.30 0703 10 19 Onions (other than sets) 33,30 1 448 269,26 69,13 234,63 5 930 25,86 50 163 77,89 22,16 1.40 0703 20 00 Garlic 262,53 11 414 2 122,40 544,96 1 849,43 46 744 203,84 395 397 614,00 174,71 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 651 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 47,63 2071 385,09 98,87 335,56 8 481 36,98 71 741 111,40 31,70 1.100 ex 0704 90 90 Chinese cabbage 75,60 3 287 61 1,22 156,94 532,61 13 461 58,70 113 869 176,82 50,31 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 63,95 2 780 517,00 132,74 450,51 11 386 49,65 96 316 149,56 42,56 1.120 ex 0705 29 00 Endives 35,98 1 568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 23,86 1 037 192,96 49,54 168,14 4 249 18,53 35 948 55,82 15,88 1.140 ex 0706 90 90 Radishes 106,60 4 645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 11 0707 00 19 Cucumbers 38,22 1 661 309,03 79,35 269,29 6 806 29,68 57 572 89,40 25,44 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 156,79 6816 1 267,58 325,47 1 104,55 27 917 121,74 236 146 366,70 104,34 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) = 92,00 3 999 743,75 190,97 648,10 16 380 71,43 138 559 215,16 61,22 1.180 ex 0708 90 00 Broad beans 31,11 1 355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 62,64 2 730 508,02 130,43 441,65 11 080 48,77 95 053 147,02 40,91 1.200 1.200.1 ex 0709 20 00 Asparagus :  green , 258,69 11 247 2 091,32 536,98 1 822,35 46 060 200,85 389 607 605,01 172,16 1.200.2 ex 0709 20 00  other 226,83 9 862 1 833,82 470,86 1 597,97 40 388 176,12 341 635 530,52 150,96 1.210 0709 30 00 Aubergines (egg-plants) 73,81 3 209 596,74 153,22 519,99 13 142 57,31 111 171 172,63 49,12 1.220 ex 0709 40 00 Celery stalks and leaves 68,04 2 958 550,08 141,24 479,33 12 115 52,83 102 478 159,13 45,28 1.230 0709 51 30 Chantarelles 660,65 28 685 5 250,36 1 368,47 4 657,88 110 953 510,76 1 022 231 1 542,93 437,30 1.240 0709 60 10 Sweet peppers 91,51 3 978 739,80 189,95 644,65 16 293 71,05 137 822 214,02 60,90 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 61,09 2 656 493,91 126,81 430,39 10 878 47,43 92 014 142,88 40,65 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 81,99 3 573 658,40 170,36 582,01 14 177 63,82 125 542 192,34 53,17 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3 124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 52,26 2 272 422,52 108,48 368,18 9 305 40,58 78 714 122,23 34,78 2.30 ex 0804 30 00 Pineapples, fresh 53,55 2 328 432,92 111,15 377,24 9 534 41,57 80 652 125,24 35,63 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 163,72 7 118 1 323,63 339,86 1 153,40 29 152 127,12 246 590 382,92 108,96 2.50 ex 0804 50 00 Guavas and mangoes, fresh 113,50 4 934 917,63 235,61 799,61 20 210 88,13 170 951 265,46 75,54 2.60 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41 Sweet oranges, fresh :  Sanguines and semi ­ sanguines 59,86 2 609 485,46 124,63 422,03 10 588 46,60 90 832 140,49 39,10 No L 156/10 Official Journal of the European Communities 8 . 6. 89 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 43,36 1 885 350,58 90,01 305,49 7 721 33,67 65 312 101,42 28,86 0805 10 25 lates, Salustianas, Vernas, 0805 10 35 Valencia lates, Maltese, I l 0805 10 45 Shamoutis, Ovalis, Trovita l and Hamlins 1 \ 2.60.3 0805 10 19  Others 40,38 1 760 327,48 84,07 284,70 7142 31,43 61 274 94,77 26,37 0805 10 29 \ 0805 10 39 I I 0805 10 49 I \ \ 2.70 l Mandarins (including tange ­ rines and satsumas), fresh ; l Clementines, wilkings and I \ I I I similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 42,11 1 832 340,87 87,50 296,68 7478 32,82 64 281 98,77 27,58 2.70.2 ex 0805 20 30  Monreales and Satsumas 61,71 2 683 498,90 128,10 434,74 10 988 47,91 92 944 144,33 41,07 2.70.3 ex 0805 20 50  Mandarins and Wilkings 101,79 4 436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20 70 ex 0805 20 90  Tangerines and others 38,80 1 687 313,75 80,56 273,39 6910 30,13 58 450 90,76 25,82 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 44,31 1 926 358,28 91,99 312,20 7 891 34,41 66 747 103,65 29,49 I limonum), fresh l 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 162,65 7 071 1 314,94 337,63 1 145,82 28 960 126,29 244 969 380,41 108,24 I fresh I I 2.90 \ Grapefruit, fresh : \ \ \ I \ 2.90.1 ex 0805 40 00  white 39,23 1 705 317,15 81,43 276,36 6 985 30,46 59 085 91,75 26,10 2.90.2 ex 0805 40 00  pink 72,19 3 138 583,62 149,85 508,56 12 854 56,05 108 728 168,84 48,04 2.100 0806 10 11 Table grapes 163,08 7 090 1 318,40 338,52 1 148,84 29 037 126,62 245 614 381,41 108,53 0806 10 15 \ I l l \ l \ I 0806 10 19 I \ I I \ I 2.110 0807 10 10 Water-melons 44,20 1 921 357,35 91,75 311,39 7 870 34,32 66 574 103,38 29,41 2.120 I Melons (other than water I I \ \ \ I I melons) \ I \ \ I \ \ I 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey 77,60 3 374 627,41 161,09 546,71 13 818 60,25 116 884 181,50 51,64 II Dew, Onteniente, Piel de IlI Il Ill Ill \ I I II Sapo, Rochet, Tendral I I I \ \ l Il \ I 2.120.2 ex 0807 10 90  Other 106,56 4 633 861,53 221,21 750,73 18 974 82,74 160 501 249,23 70,92 2.130 0808 10 91 Apples 56,36 2 450 455,67 117,00 397,07 10 036 43,76 84 891 131,82 37,51 0808 10 93 l IlIIIl\ Il\ II\ III 0808 10 99 I IlI \ \ IlIIIl I 2.140 ex 0808 20 31 Pears (other than the Nashi 87,82 3 818 709,99 182,30 618,68 15 637 68,19 132 269 205,39 58,44 ex 0808 20 33 variety (Pyrus Pyrifolia)) IlII Il\\II ex 0808 20 35 \ IlII Il IlliIl II ex 0808 20 39IIIl II IlIIIIliIl 2.150 0809 10 00 Apricots 78,07 3 394 631,14 162,05 549,96 13 900 60,61 117 579 182,58 51,95 2.160 0809 20 10 Cherries 114,10 4 960 922,42 236,84 803,78 20 315 88,59 171 844 266,85 75,93 0809 20 90Il liIIIl li 2.170 ex 0809 30 00 Peaches 93,99 4 086 759,85 195,10 662,12 16 735 72,97 141 558 219,82 62,55 2.180 ex 0809 30 00 Nectarines 131,35 5 710 1061 ,92 272,66 925,34 23 388 101,99 197833 307,21 87,41 2.190 0809 40 11 Plums 167,70 7 291 1 355,76 348,11 1 181,40 29 860 130,21 252 575 392,22 111 ,60 0809 40 19IIIIII ||III \ || 2.200 0810 10 10 Strawberries 105,47 4 585 852,66 218,93 743,00 18 779 81,89 158849 246,67 70,19 0810 10 90 \ I I \ l II 2.210 0810 40 30 Fruit of the species Vacci ­ 193,15 8 445 1 567,23 402,98 1 371,28 33 600 150,93 293 809 455,01 123,48 | nium myrtillus \ \ \ 2.220 0810 90 10 Kiwi fruit (Actinidia 172,33 7 492 1 393,19 357,72 1 214,01 30 684 133,80 259 548 403,04 114,68 II chinensis Planch.) l II 2.230 ex 0810 90 90 Pomegranates 64,94 2 834 523,88 135,38 461,76 11 235 50,60 99 388 152,79 41,52 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 333,12 14 517 2 701,33 693,55 2 348,43 58 917 259,33 505 433 781,78 217,58